ACCEPTED
                                                                            01-15-00393-CR
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                       8/3/2015 12:00:00 AM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                        No. 01-15-00393-CR
__________________________________________________________________
                                                        FILED IN
                                                  1st COURT OF APPEALS
                    IN THE COURT OF APPEALS           HOUSTON, TEXAS
                FOR THE FIRST DISTRICT OF TEXAS 8/3/2015 10:15:00 AM
                         AT FORT WORTH            CHRISTOPHER A. PRINE
          ______________________________________________Clerk

                CHRISTOPHER ERNEST BRAUGHTON,
                       Defendant-Appellant,

                                   v.

                      THE STATE OF TEXAS,
                          Plaintiff-Appellee.
          ______________________________________________

              On Appeal from the 228th Judicial District Court
                     Trial Court Case No. 1389139
          ______________________________________________

                   DEFENDANT-APPELLANT’S
                    MOTION FOR EXTENSION
                 OF TIME TO FILE INITIAL BRIEF
         ________________________________________________

                     Robert L. Sirianni, Jr., Esq.
                      Texas Bar No. 24086378
           THE LAW OFFICE OF ROBERT L. SIRIANNI, JR.
                  201 N. New York Ave. Suite 200
                     Winter Park, Florida 32789
                        Tele: 407-388-1900
                        Fax: 407-622-1511
                    Robert@brownstonelaw.com
                  Counsel for Defendant-Appellant

__________________________________________________________________
                                                       July 28, 2015
    TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES         NOW,       DEFENDANT-APPELLANT                CHRISTOPHER

ERNEST BRAUGHTON, through undersigned counsel in the above-styled cause,

and respectfully submits this Motion for Extension of Time to File Initial Brief, and

as grounds would show unto the Court the following:


   1.          Defendant-Appellant Christopher Ernest Braughton retained the firm

        Robert L. Sirianni, Jr. to represent him on appeal.

   2.         The court reporter’s record was filed on July 9, 2015. The Initial Brief

        is therefore due on August 10, 2015.

   3.          Undersigned counsel received the record on appeal promptly thereafter.

        However, the record on appeal consists of twelve (12) volumes of trial

        transcripts and additional time will be necessary to review said record,

        conduct the required research, and prepare the Initial Brief.

   4.          Accordingly, in the abundance of caution, Defendant-Appellant

        Christopher Ernest Braughton respectfully requests that this Court grant a 45-

        day extension of time, up to and including September 25, 2015, to file the

        Initial Brief in this cause.

   5.          This extension of time is not requested for the purpose of delay, but so

        that the issues on appeal are presented in the clearest and most effective



                                           1
      manner so that justice may be done in this cause.          This is Defendant-

      Appellant’s first request for an extension of time.

      WHEREFORE, Premises Considered, Defendant-Appellant respectfully

requests the entry of an order granting a 45-day extension of time, up to and

including September 24, 2015, to file the Initial Brief and to provide such further

and other relief that the Court may deem just, fair and equitable.


                            Respectfully Submitted,

                            /s/ Robert L. Sirianni, Jr.
                            Robert L. Sirianni, Jr.
                            THE LAW OFFICE OF ROBERT L. SIRIANNI, JR.
                            Texas Bar No. 24086378
                            BROWNSTONE, P.A.
                            201 N. New York Ave. Suite 200
                            P.O. Box 2047
                            Winter Park, Florida 32790
                            Tele: 407.388.1900
                            Fax: 407.622.1511
                            Robert@brownstonelaw.com
                            Counsel for Defendant-Appellant

                      CERTIFICATE OF CONFERENCE

On July 27, 2015, the office of undersigned counsel conferred with the assistant to

Alan Curry. Alan Curry does not oppose this motion.

                                       /s/ Robert L. Sirianni, Jr.
                                       Robert L. Sirianni, Jr., Esq.




                                          2
                           CERTIFICATE OF SERVICE

      Undersigned hereby certifies that on this 1st day of August, 2015, the

foregoing document has been served by U.S. Mail, first-class postage prepaid, upon

the following:

            Alan Curry
            Chief Prosecutor, Appellate Division
            Harris County District Attorney’s Office
            1201 Franklin, Ste. 600
            Houston, TX 77002



                                     /s/ Robert L. Sirianni, Jr.
                                     Robert L. Sirianni, Jr., Esq.

                        CERTIFICATE OF COMPLIANCE

      Undersigned counsel certifies that the body of this document contains 256

words according to Microsoft Word.

                                     /s/ Robert L. Sirianni, Jr.
                                     Robert L. Sirianni, Jr., Esq.




                                        3